Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-37 of application 17/175834 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10122516. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21-37 of application 17/175834 is the same as claim 1-18 of U.S. Patent 10122516 except for word variations. For example, see the table below.

Application 17/175834
U.S. Patent 10122516
21.      A method for operating a multiple input multiple output communication system comprising a first modal antenna and a second modal antenna, the first modal antenna and the second modal antenna each configurable in a plurality of modes, each of the plurality of modes having a distinct radiation pattern, the method comprising: configuring, by one or more processors, the first modal antenna and the second modal antenna in one of the plurality of modes; determining, by the one or more processors, a channel quality indicator improvement associated with reconfiguring the first modal antenna and the second modal antenna in a different mode of the plurality of modes; determining, by the one or more processors, whether to reconfigure the first modal antenna and the second modal antenna in the different mode based, at least in part, on the channel quality indicator improvement; and responsive to determining to reconfigure the first modal antenna in the different mode and the second modal antenna in the different mode, providing, by the one or more processors, one or more control signals associated with reconfiguring the first modal antenna in the different mode and the second modal antenna in the different mode.
1.       A computerized method for selecting a state for a configurable circuit capable of selective configuration about a plurality of potential states, comprising: providing one or more receive (Rx) modal antennas in the circuit, wherein the one or more Rx modal antennas is adapted to be configured in a plurality of modes, each of the plurality of modes having a distinct radiation pattern; determining a predicted channel quality indicator for each of the plurality of modes based at least in part on characterizations of the plurality of modes; and selecting a mode among the plurality of modes for the one or more Rx modal antennas to optimize signal quality during a time interval based at least in part on the predicted channel quality indicator; wherein selecting a mode among the plurality of modes for the one or more Rx modal antennas comprises accessing a lookup table comprising the characterizations of the plurality of modes, wherein the characterizations comprise a plurality of envelope correlation coefficients between pairs of the plurality of modes. wherein the selected modes of the one or more Rx modal antennas collectively define a state of the circuit.



Allowable Subject Matter

Claims 21-37 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649